48 F.3d 1216NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Alvin E. FREIDMAN;  Kenneth J. Macfadyen;  Martin S.Goldberg, Substitute Trustee(s), Plaintiffs-Appellees,v.Harry DAYS, Defendant-Appellant.
No. 94-1850.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 16, 1995Decided:  March 2, 1995

Harry Days, Appellant Pro Se.
Kenneth J. MacFadyen, FRIEDMAN & MacFADYEN, Baltimore, MD, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order remanding his action back to the Maryland state court.  Our review of the record and the district court's opinion discloses that this court is without jurisdiction to hear the appeal.  See 28 U.S.C.A. Sec. 1447(d) (West 1994);  Nutter v. Monongahela Power Co., 4 F.3d 319 (4th Cir.1993).  Accordingly, we dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED